Dismissed and Memorandum Opinion filed May 10, 2007







Dismissed
and Memorandum Opinion filed May 10, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00373-CR
____________
 
SHEILA KAY LOWERY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
339th District Court
Harris County, Texas
Trial Court Cause No. 1083778
 

 
M E M O R A N D U M   O P I N I O N
After a
plea of guilty, appellant was convicted of the offense of burglary of a
habitation with intent to commit assault and sentenced to confinement for two
years in the Institutional Division of the Texas Department of Criminal Justice
on January 30, 2007.  No timely motion for new trial was filed.  Appellant=s notice of appeal was not filed
until May 1, 2007.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a timely motion for new trial.  See
Tex. R. App. P. 26.2(a)(1).  A
notice of appeal which complies with the requirements of Rule 26 is essential to
vest the court of appeals with jurisdiction.  Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the
appeal.  Under those circumstances it can take no action other than to dismiss
the appeal.  Id.
In
addition, the trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 10,
2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman. 
Do Not Publish C Tex. R. App. P.
47.2(b).